Citation Nr: 0120588	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  94-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar spine with pelvic tilt.

2.  Entitlement to service connection for bronchial asthma

3.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board in March 1997 remanded 
the case to the RO for further development.

The issue of entitlement to service connection for arthritis 
of multiple joints is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Scoliosis of the lumbar spine with pelvic tilt was not 
confirmed on current medical examination.

2.  The competent medical evidence does not establish a nexus 
to service for bronchial asthma.


CONCLUSIONS OF LAW

1.  Scoliosis of the lumbar spine with pelvic tilt was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.303 (2000).

2.  Bronchial asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131); 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show the veteran was evaluated in 
the mid 1970's for post polio residuals from his childhood 
polio.  He was found to have left leg weakness and shortening 
of the left leg secondary to polio.  He was issued a duty 
profile on several occasions during service for the polio 
residuals.  A normal spine was reported on examination in 
1983 and he did not report any history of recurrent back 
pain.  Several chest x-rays taken from 1982 to 1984 were 
reported as negative.  A medical board examination in 1986 
found a normal spine and reported that his complaints 
included only occasional mechanical back pain.  The medical 
board found mild muscle weakness and shortening of the left 
lower extremity secondary to polio at age five.  It was noted 
that the pelvis leveled with a 1/2 inch lift under the left 
foot.  In the report it was noted that the veteran said that 
he functioned well in his job with the profile.  

Regarding bronchial asthma, the service medical records show 
that in March 1982 the veteran complained of a productive 
cough.  He was found to have wheezes in the right lateral 
lung and a normal chest x-ray.  The assessment was rhonchi.  
He was seen twice in April 1982 with cough and nasal 
congestion, and assessed as having a cold.  A physical 
examination in January 1983 was clinically unremarkable 
regarding the lungs.  He gave a history of no asthma, chronic 
cough or chest pain.  There was no diagnosis in 1983 for 
complaints that included cough.  He was seen twice in 
September 1984 for cold symptoms and the assessment was 
rhinitis/coryza.  In April 1985 the assessment for his flu 
symptoms was a viral syndrome.  The assessment in January 
1986 for his cough complaints and clear lungs was an upper 
respiratory infection.  The April 1986 medical board was 
pertinently unremarkable.  The veteran in April 1987 declined 
a physical examination at separation.



The veteran did not mention scoliosis or back pain in his 
initial VA benefit application in 1991.  In 1993 he mentioned 
back pain and muscle spasm from about 1980 to the present, 
but he did not mention scoliosis.  He did not mention 
bronchial asthma on his initial application, but in 1993 he 
claimed asthma from 1976 or 1977 to the present.  

The VA medical records he mentioned were obtained.  An 
evaluation early in 1989 noted clear lungs with no rales or 
rhonchi.  Late in 1989 an examiner found clear lungs and no 
rales in evaluating a complaint of chest pain.  The records 
show a reference late in 1991 to a four-day history of low 
backache that had been a problem off and on.  The report 
noted there was no scoliosis of the spine.  The diagnosis was 
acute low backache (musculoskeletal pain).  In June 1992 he 
reported a two-week history of chest congestion and 
productive cough.  The diagnosis was asthmatic bronchitis.  
He was seen several times late in 1992, given a pulmonary 
function test twice, and assessed as having asthma.  On 
another occasion he was found to have a full range of motion 
of the back.

A VA general medical examiner in 1993 reported a history of 
chronic low back pain since 1989 and found scoliosis convex 
to the left from shortening of the left leg and pelvic tilt 
to the left secondary to childhood polio.  The diagnosis was 
scoliosis of the lumbar spine with pelvic tilt secondary to 
the results of poliomyelitis sustained in childhood.  The 
pulmonary function test was interpreted as showing spirometry 
and lung volumes essentially within normal limits, no 
obstructive ventilatory defect demonstrated and no 
significant change from the earlier findings in August 1992.  
A chest x-ray was read as normal.  He told the examiner that 
he had a diagnosis of asthma in 1990 or 1991.  The diagnosis 
was bronchial asthma.  

The veteran asserted in his appeal and notice of disagreement 
that his cough and wheezing had begun in the early 1980's, 
had been chronic since that time, and was now diagnosed as 
asthma.  Regarding his back, he argued that the military 
medical board found aggravation.  

At the RO hearing in 1994 he recalled there was no diagnosis 
of bronchial asthma in service, but that the same symptoms 
had persisted since about 1974.  He recalled the first 
diagnosis and treatment after service was in 1991 (Transcript 
(T) 2-3).  Regarding his back, he claimed scoliosis was the 
result of childhood polio and that it was aggravated by 
service.  He stated that it was the physical requirements of 
his job in supply, the walking and lifting (T 1-2, 7).

After the hearing the RO obtained VA and private clinical 
records that were for the most part duplicates of other 
records. 

Texas Department of Health records dated in 1994 show 
diagnoses of chronic bronchitis and asthmatic bronchitis.  
The records contained no reference to scoliosis.  Additional 
VA records the RO had received were also pertinently 
unremarkable.  The report of VA hospitalization in 1995 
contained no reference to the lumbar spine.  The report of 
readmission in April 1996 noted childhood polio with residual 
weakness of the left lower extremity.  

Examination of the back showed a normal dorsal curvature and 
no deformities, tenderness or masses.  The record of 
admission in May 1996 again showed normal curvature of the 
spine and it was mentioned that the veteran was referred for 
tests regarding back pain complaints.  Scoliosis was not 
listed in the discharge diagnoses.  The report of his 
readmission in July 1996 was also unremarkable regarding the 
lumbar spine.  The more recent VA records noted a diagnosis 
of chronic obstructive pulmonary disease in 1996.  Asthma was 
reported during a period of hospitalization in 1997 and the 
report was unremarkable regarding the lumbar spine.

The RO obtained medical reports in the mid 1990's from 
Shannon Memorial Hospital that are unremarkable regarding 
scoliosis.  The West Texas Rehabilitation Center records from 
August 1994 referred to polio and to other spinal 
complications.  The physical therapy progress notes mention 
muscle spasm/pain in the left ankle secondary to scoliosis.  
Military orthopedic clinic records from 1988 do not mention 
scoliosis. 

A VA orthopedic examiner in 1997 reported the veteran had 
approximately a 20-year history of pain and discomfort in his 
back and no history of injury.  The examiner reported that he 
stood upright without tilt to either the right or left side.  
There was a normal contour of the spine, no visible deformity 
of the spine.  The examiner said the shoulders were exactly 
the same level and there was no pelvic tilt detected on 
clinical examination.  The examiner said there was normal 
musculature and no muscle weakness, pain on movement or any 
thoracic hump or rib prominence that one would detect in case 
of scoliosis.  The interpretation of x-rays of the lumbar 
spine reviewed by the examiner shows no evidence of scoliosis 
could be demonstrated and there was no evidence of 
malalignment of vertebral bodies.  The examiner's diagnosis 
included no evidence of the existence of scoliosis on 
clinical examination or x-rays. 

On a VA pulmonary examination in 1997 the veteran reported a 
two year history of treatment for asthma.  A chest x-ray was 
read as showing minimal evidence of chronic obstructive 
pulmonary disease.  A pulmonary function test was interpreted 
as showing mild obstructive pulmonary impairment.  The 
diagnosis was bronchial asthma. 

In April 1998 the VA pulmonary examiner noted that the 
veteran could not recall having any wheezing, coughing or 
breathing problems earlier than two years previously.  
Reportedly he was not aware of what could have started it, 
and he did not have any significant upper respiratory 
infections.  The examiner noted it was not due to exertion 
since he had not worked since 1991.  The diagnosis was 
bronchial asthma.  The examiner opined that the bronchial 
asthma was less likely related to any findings of shortness 
of breath or productive cough in the military service.  The 
examiner stated that the veteran stated emphatically that he 
did not have a breathing problem until two years earlier.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153. 


For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities. 
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due to the inherent nature of the disease. Seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals. The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § Sec. 3.380.

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
Supp. 2000).


Analysis

Duty to Assist 

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

The Board will discuss the potential application of the 
recently enacted VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as well as the application of Stegall v. West, 11 
Vet. App. 268 (1998) light of the representative's recent 
presentation and the previous Board remand order.  The 
appellant and his representative have not indicated at any 
stage in this appeal that pertinent evidence was not 
obtained.  Although the representative referred to the VCAA 
and Stegall, the comments were generic rather than a specific 
demand for RO consideration.  

Nor did the argument address any evidence not on file that 
would have a substantial impact on a matter at issue or 
affect the outcome.  Dixon v. Gober, 14 Vet. App. 168, 171-73 
(2000).  The VA examiner in 1997 did not find scoliosis with 
pelvic tilt so there was no reason for the examiner to 
respond to questions the Board posed regarding aggravation.  
It is appropriate to mention that the appellant and his 
representative were notified by the RO of the evidence needed 
to substantiate the claims by virtue of the rating decisions, 
statement of the case, and other correspondence pertinent to 
the current claim.

The appellant and his representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant was also afforded the 
opportunity to provide oral testimony at the RO.  The Board 
must point out that the record was supplemented with 
additional evidence after the hearing and as a result of the 
Board remand.  Neither the veteran nor his representative 
have indicated that VA assistance would have led to the 
introduction of relevant evidence.  

Further, the RO in 1997 attempted to locate additional 
service medical records, but none were found.  The veteran 
was asked about any Social Security entitlement but did not 
answer this request.  As noted, the RO has obtained service 
medical records, VA and other treatment records at various 
times in connection with these claims.  It is noteworthy that 
after the hearing and Board remand, the RO was conscientious 
in asking for pertinent records, those that the veteran had 
mentioned.  The records were received except for additional 
service medical records. 

The Board finds that all relevant evidence necessary for an 
equitable resolution of the appellant's claims except for 
arthritis of multiple joints has been identified and 
obtained.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the appellant of the evidence needed 
to substantiate the claim.  In view of the foregoing, the 
Board finds that he will not be prejudiced by its actions, 
and that a remand would only serve to needlessly delay 
resolution of these claims.  Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claims, including 
any relevant records he adequately identified or authorized 
to be obtained.  The RO has also completed comprehensive 
examinations.  VCAA of 2000; see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Further, the RO letter in May 2001 that 
explained procedures for submitting evidence, requesting a 
hearing or changing a representative upon transfer of the 
case to the Board was not returned.  T

The Board's letter to the veteran in June 2001 was returned 
with a label affixed noting a different address, and that the 
forwarding time had expired.  However, this letter merely 
referred to the recent RO correspondence that was not 
returned and in general advised him of the Board's 
administrative process in considering the previously remanded 
claim which included referral of the file to his 
representative.  Therefore, the Board does not find any 
reason to delay the decision of the claim since the veteran 
did not respond to the May 2001 letter or indicate through 
his representative that additional evidence would be 
submitted.  

The Board also observes that the May 2001 hearing officer 
decision and supplemental statement of the case were not 
returned undelivered.  The veteran's situation does not show 
facts sufficiently peculiar to delay the claim on this basis.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  There is no 
argument of an evidentiary deficiency or that he did not 
receive pertinent correspondence.  See also Wamhoff v. Brown, 
8 Vet. App. 517, 521-22 (1996).


Service connection

Scoliosis of the lumbar spine
with pelvic tilt and for bronchial asthma

The Board observes that the record in service did not mention 
scoliosis or pelvic tilt in any of the reports that evaluated 
the veteran's post polio residuals.  

The medical board noted his complaint of occasional back pain 
but found a normal spine.  When VA saw the veteran for back 
pain in 1991 as an outpatient, an examiner noted expressly 
that there was no scoliosis.  This was contrasted with a VA 
general medical examiner's finding later in 1993 of scoliosis 
with pelvic tilt.  Subsequent private records do not mention 
clinical examination showing scoliosis, although it was 
mentioned in evaluating left ankle pain during a 
rehabilitation program.  The VA orthopedic examiner in 1997 
found no clinical or radiographic evidence of scoliosis.  The 
Board has reviewed this evidence and finds there is no 
competent evidence of a current diagnosis of scoliosis with 
pelvic tilt, which is a crucial element that must be 
established.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

The veteran was advised of the RO determination though a 
supplemental statement of the case in May 2000.  He did not 
identify competent evidence of scoliosis currently to rebut 
the VA examiner's recent findings of no scoliosis or pelvic 
tilt.  The Board assigns significant weight to the VA 
orthopedic examiner's finding of no scoliosis since it was 
based upon clinical and x-ray examination.  The VA general 
medical examiner did not have x-ray evidence of scoliosis and 
was not as thorough.  For example, the orthopedic examiner 
noted that the shoulders were the same level, that the 
veteran did not have thoracic hump or rib prominence that 
would be found with scoliosis, and there was no sign of 
pelvic tilt.  The VA general medical examiner did not 
identify other characteristic findings of scoliosis in 
addition to having no x-ray support.  

The record shows the initial reference to the claimed 
disorder several years after service.  A determinative issue 
here involves a medical diagnosis that requires competent 
medical evidence.  The Board considered the claims on the 
merits and in doing so has reviewed the VCAA, which amplifies 
the duty to notify and assist under section 5103A.  However, 
the veteran has been afforded ample assistance in the 
development of the claim in locating evidence, and he has 
supplemented the record with his own testimony.  

Section 5103A(d) of the VCAA requires the VA Secretary to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  VA provided two examinations.

The Board must also point out that the veteran's statement of 
back pain in 1993 did not mention scoliosis, that he did not 
mention it on the 1991 outpatient examination that expressly 
found no scoliosis, and that he did not report it in service.  
Indeed, a medical Board did not report an abnormality of the 
spine and the 1983 medical examination was also silent 
regarding any spine abnormality or history of a back problem.  
He has said the back problem has existed since 1980.  Thus, 
his testimony that he had scoliosis before service and that 
it was aggravated by service may reasonably be questioned 
from the standpoint of evidentiary weight.  He did not 
mention scoliosis for the first time until a VA examiner 
reported it in 1993  

Thus, there is a contradiction of testimony in the record, 
which the Board finds entitles little weight to the veteran's 
claim he had scoliosis before service.  Further, the Board's 
preference for conclusions of an orthopedic examiner versus a 
general medical examiner as to the presence of scoliosis is 
based upon the thoroughness of the respective examinations.  
The Board concludes that this evidence does not make a 
plausible showing of present disability claimed as scoliosis 
with pelvic tilt.  Brock v. Brown, 10 Vet. App. 155, 164-65 
(1997).  

The Board is mindful of its duty to examine and analyze all 
evidence of record.  As with any piece of evidence, the 
credibility and weight to be attached to a medical opinion 
and other evidence of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board has indicated its reasons for the preference of the 
1997 VA examination on the question of current existence of 
scoliosis in finding that the competent evidence does 
preponderate against the claim, and the claim should be 
denied.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  See also Sachs v. 
Gober, 14 Vet. App. 175, 178 (2000); Davis v. West, 13 Vet. 
App. 178, 184-85 (1999).  

The doctrine of reasonable doubt is not applicable here since 
the evidence is not in approximate balance for the current 
existence of scoliosis with pelvic tilt.  Although the 
veteran seeks to rely on the medical board findings, it must 
be observed that the medical Board did not find scoliosis 
with pelvic tilt.  

Bronchial Asthma

Regarding bronchial asthma, the situation is somewhat 
different since there is competent evidence of a current 
disability.  However, the VA examiner did not link the 
disability to service.  The opinion in 1998 is given 
substantial weight against service connection since it 
referred to manifestations in service and the veteran's 
history in formulating the opinion of no nexus to service.  

The Board has not overlooked that the veteran stated that 
earlier service medical records would substantiate his claim 
for bronchial asthma.  Although they were not located, he 
said symptoms had been present since 1976 or 1977 when he 
filed the claim in 1993.  Thus the Board could reasonably 
expect that subsequent records would show such 
manifestations.  His history of recent breathing problems to 
the VA examiner contradicted his earlier recollections.  His 
history given to an examiner is reasonably accorded 
significant value since it was undoubtedly given to assist 
the examiner in making an accurate conclusion regarding the 
nature of the disability and its onset.  These were questions 
that the examiner had been asked to answer. 

Nor has the veteran indicated a medical opinion as 
comprehensive exists that contains a favorable conclusion as 
to service inception.  Further, he reported no medical 
history of asthma or shortness of breath on a medical 
examination in 1983 which further contradicts his contention 
of asthma or asthma symptoms earlier.  Of course as a layman 
he is not competent to associate respiratory complaints in 
service as manifestations of bronchial asthma initially 
diagnosed much later.  The VA examiner in 1998 offered a 
reasoned opinion against service connection that took into 
account military records and the veteran's history.  

As the record stands now, there is no competent opinion 
favoring the claim and as a result the Board is unable to 
find in favor of the veteran.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms, such a lay person is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Neither is the 
Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's bronchial asthma is related to his military 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Further, the Board's authority to seek an outside opinion is 
purely discretionary and there is no competent evidence to 
reasonably call into question the VA examiner's reasoning 
against service connection.  See, Winsett v. West, 11 Vet. 
App. 420, 425-26 (1998). 


ORDER

Entitlement to service connection for scoliosis of the lumbar 
spine with pelvic tilt is denied.

Entitlement to service connection for bronchial asthma is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board noted in remanding the issue of service connection 
for arthritis of multiple joints that the veteran complained 
of involvement of the elbows, knees, ankles and fingers.  The 
Board pointed out that service medical records showed pain 
complaints for the neck, elbows, ankles and left wrist.  

There was also a mention of occasional back pain on the 
medical board examination and early VA records mentioned an 
occasional problem with low back pain.  VA had examined him 
in 1993 and found arthritis of multiple joints, and private 
records also referred to arthritis.  However there were no x-
rays taken on the VA examination.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and 38 C.F.R. § 3.303(b).  

The Board asked the RO to complete various development 
actions including orthopedic examination.  The Board intended 
that the examiner obtain X-rays of the ankles, knees, elbows, 
wrists, fingers, lumbar spine and cervical spine.  The 
examinations show X-rays of the lumbar spine did show 
degenerative joint disease that the examiner did not comment 
on or link to complaints in service.  

There were no X-rays for the other joints except for the 
right ankle, apparently since the examiner did not diagnose 
arthritis.  However, X-ray evidence without limitation of 
motion is an alternative basis for rating based on joints or 
joint groups affected.  See Diagnostic Code 5003.  The 
principle that an examiner's silence cannot be relied on as 
evidence against a claim had been established in Wisch v. 
Brown, 8 Vet. App. 139 (1995).

The Board has noted the significant change in the law during 
the pendency of this appeal.  The VCAA, among other things, 
redefines the obligations of VA with respect to the duty to 
assist, and eliminates the concept of the well-grounded claim 
as a prerequisite to trigger VA's duty to assist.  The VCAA 
is applicable here, in addition to the requirements of 
Stegall, supra, regarding the potential for prejudice in 
failing to complete actions on remand. 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
arthritis of any joints, including the 
spine, since military service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

3.  Thereafter, the RO should arrange for 
a VA special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary to determine 
the nature and probable etiology of any 
current arthritis of the joints including 
the spine.  The veteran's claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  

The examiner should arrange for any tests 
or studies deemed necessary and, with the 
veteran's consent, should obtain X-rays 
of any joints complained of including the 
spine.  After the examination and review 
of the record is completed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current arthritis in any joint is related 
to the veteran's history of symptoms 
recorded during service or to any 
circumstances of his service.  

The examiner should opine as to the 
likelihood that any arthritis found is 
clearly attributable to an intercurrent 
cause.  The examiner should correlate the 
current diagnosis for the various joints 
complained of with diagnoses previously 
reported as applicable.  The examiner 
should provide the rationale and medical 
basis for all opinions and conclusions 
expressed.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all new notification 
requirements and development procedures 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5103A, 5107) 
(West Supp. 2001).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for arthritis of 
multiple joints.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The purpose of this remand is to afford 
the veteran due process of law.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


